Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Silverbrook Manor,
(CCN: 23-5361),
Petitioner,
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-706
Decision No. CR2275
Date: October 27, 2010
DECISION
l enter summary judgment against Petitioner, Silverbrook Manor, and in favor of the
Centers for Medicare and Medicaid Services (CMS) sustaining the following remedies:
¢ Acivil money penalty of $4,550 for one day, October 29, 2009;

¢ Civil money penalties of $600 per day for each day of a period beginning on
October 30, 2009 and running through December 21, 2009; and

e Denial of payment for new Medicare admissions for each day of a period
beginning on December 6, 2009 and running through December 21, 2009.

I. Background

Petitioner is a skilled nursing facility in the State of Michigan. It participates in the
Medicare program and its participation in Medicare is governed by sections 1819 and
1866 of the Social Security Act (Act) as well as by implementing regulations at 42 C.F.R.
Parts 483 and 488. Its hearing rights in this case are governed by regulations at 42 C.F.R.
Part 498.

Petitioner filed hearing requests to challenge the remedy determinations that I describe in
the opening paragraph of this decision. The case was assigned originally to another
administrative law judge who consolidated the requests into one case. The case was
reassigned to me after his departure from the Departmental Appeals Board.

CMS moved for summary judgment and Petitioner opposed the motion. I advised the
parties that the motion and opposition had raised an issue that neither of them had fully
briefed and I directed them to file supplemental briefs. The parties complied.

CMS filed a total of 56 proposed exhibits with its motion for summary judgment which it
identified as CMS Ex. 1 —- CMS Ex. 56. Petitioner filed a single exhibit in opposition to
the motion which it identified as P. Ex. 1. I receive these exhibits into the record.

IL. Issue, findings of fact and conclusions of law
A. Issue

The sole issue before me is whether CMS was, as a matter of law, authorized to continue
imposing civil money penalties of $600 per day and denial of payment for new Medicare
admissions against Petitioner for each day of the period beginning on November 25 2009
and continuing through December 21, 2009.

CMS based its determination to impose remedies against Petitioner on noncompliance
findings that were made at a complaint survey of Petitioner’s facility conducted on
November 5, 2009 (November Survey). Among the findings of noncompliance are three
on which CMS now bases its motion for summary judgment. These are findings that
Petitioner failed to comply substantially with the requirements of: 42 C.F.R.

§§ 483.25(h)(2); 483.25; and 483.20(k)(3)(i). The finding of noncompliance with 42
C.F.R. § 483.25(h)(2) included a determination that Petitioner’s noncompliance with that
regulation was so egregious as to constitute immediate jeopardy for Petitioner’s residents.
“Immediate jeopardy” is defined to mean noncompliance that causes, or is likely to
cause, serious injury, harm, impairment, or death to a resident or residents. 42 C.F.R.

§ 488.301.

Petitioner did not deny its noncompliance with any of these regulations nor did it contest
CMS’s finding of immediate jeopardy level noncompliance. Furthermore, Petitioner did
not challenge the reasonableness of the penalty amount determinations that I discuss at
the beginning of this decision. Instead, Petitioner argues that it attained compliance with
all participation requirements on November 25, 2009. It asserts that the remedies that
CMS determined to impose on or after that date are unauthorized. Thus, Petitioner
contends that no civil money penalties or denial of payment for new admissions may be
imposed against it beginning with November 25, 2009. Implicitly, Petitioner concedes
that the remedies imposed by CMS beginning on October 29, 2009 and continuing
through November 24, 2009 are authorized and reasonable.

B. Findings of fact and conclusions of law

I find that CMS was, as a matter of law, entitled to continue imposing against Petitioner
civil money penalties of $600 per day and denial of payment for new Medicare
admissions on each day of the November 25 — December 21, 2009 period.

Petitioner’s argument against continuation of remedies for the November 25 — December
21 period is that CMS’s determination of the duration of its noncompliance is incorrect.
It asserts that it attained compliance with participation requirements as of November 24,
2009 and that, consequently, CMS was not authorized to impose any remedies against it
after that date. In opposing CMS’s motion for summary judgment, it asserts that at the
least, there are disputed issues of fact concerning the date when it finally attained
compliance and that it is entitled to a hearing on the merits in order to be allowed to show
that it attained compliance on November 24, 2009.

The general rule governing duration of noncompliance is set forth at 42 C.F.R.
§ 488.454(a)(1). The regulation states that, where noncompliance is determined, a
remedy will remain in effect until:

The facility has achieved substantial compliance, as determined by CMS or
the State based on a revisit or after an examination of credible written
evidence that it can verify without an on-site visit... .

Id.; see 42 C.F.R. § 488.440(h)(1) (governing duration of civil money penalties); 42
C.F.R. § 488.417(d) (governing duration of denials of payment for new admissions).

The regulations make no explicit distinction between the circumstance in which
compliance may be verified solely based on documentary evidence and that which
requires an on-site visit in order to ascertain whether compliance has been attained. That
guidance is provided in the preamble to the Part 488 regulations:

There are other cases in which documentation cannot confirm the
correction of noncompliance, and in these cases an on-site revisit is
necessary. For example, one of the requirements for Infection Control is
that personnel must handle, store, process and transport linens so as to
prevent the spread of infection as specified in § 483.65. Ifa deficiency is
cited for a violation of this requirement and a civil monetary penalty is
imposed, submitting written documentation would not confirm the
correction of the violation. An on-site revisit to observe personnel behavior
is necessary in this case to confirm that the facility is, in fact, back in
substantial compliance with this regulatory provision.

59 Fed. Reg. 56116, 56207 (Nov. 10, 1994).

The distinction identified by the preamble is clear. Deficiencies that involve the actual
provision of care by facility staff may not be certified as having been corrected without
observation of personnel providing care. That is because the hands on provision of care
is an integral element of compliance. Thus, in the example cited — the handling, storing,
processing and transport of linens in a way intended to avoid the spread of pathogens — it
is not enough to attain compliance for a facility to provide documents which describe
corrective action measures. Rather, the surveyors must personally observe the staff
performing the necessary functions because staff performance in compliance with
applicable standards of care cannot be demonstrated solely with documentary evidence.

This is not to say that a facility may never establish compliance based on documentary
evidence of its efforts to correct a deficiency. There are some types of deficiencies for
which documentary evidence will suffice as proof of rectification. For example, a facility
may be found noncompliant with a Life Safety Code requirement because a particular
piece of equipment, such as a boiler or a water heater, is broken. In that circumstance
documents proving that repairs had been made to the equipment, that it had been tested,
and that it was now functional, would be sufficient evidence to prove that the facility had
attained compliance.

But, a wholly different situation presents where the deficiency involves a failure by staff
to provide care that is consistent with regulatory requirements. In that circumstance it is
human performance and not equipment that is the critical element of compliance. The
regulation, as interpreted by its preamble, requires observation of staff performance to
certify compliance in that circumstance.

Petitioner argues, correctly, that there is a series of decisions by the Departmental
Appeals Board which hold that a facility may attempt to prove that it corrected its
deficiencies at a date that is earlier than that which CMS certified compliance to have
been attained. But this general principal does not suggest that a facility may successfully
demonstrate compliance based on documentary evidence in those situations where
observation by surveyors is the only acceptable means by which compliance may be
established. Documentary evidence may be sufficient to prove compliance in the
instance where a failure of human performance is not a basis for the deficiency finding.
But, documentary evidence is on its face inadequate in the case where a failure of human
performance is the basis for the deficiency finding. None of the decisions relied on by
Petitioner is inconsistent with this distinction.
The three deficiencies that are at issue here all share the common feature that they
involve human performance and, for that reason, compliance may not be demonstrated
solely with documentary evidence. In the case of each of these deficiencies it was
necessary to observe the staff in order to assure that the staff was doing that which was
required of them. I find that, as a matter of law, documents showing that the staff had
been retrained and that systems had been put in place that are intended to monitor and
check on staff performance are inadequate to establish compliance. Thus, and as a matter
of law, the earliest date when any of these deficiencies could have been certified to have
been corrected was the date of the revisit survey — December 22, 2009 in this case — at
which the surveyors were assured that the staff were correctly discharging their
responsibilities.

Petitioner’s noncompliance with the requirements of 42 C.F.R. § 483.25(h)(2) relates to
the failure of Petitioner’s staff to provide appropriate supervision and assistance to
residents who were prone to eloping the facility. Petitioner relied on a system of alarms
connected to doorways to assure that residents who were prone to eloping did not exit the
acility unnoticed. However, there was more than one instance of elopement in which the
alarms did not function as intended. That reflected an overall failure on the part of
Petitioner and its staff to assure that the alarms were in working order.

The findings of noncompliance relate in large measure to the care that Petitioner gave to
a resident who is identified as R-100. This was a resident who had been identified by
Petitioner’s staff as having numerous physical and mental impairments including
delusional behavior. She wandered constantly and was a very high risk for eloping
Petitioner’s facility. In August 2009, the resident had 24 episodes of exit-seeking
behavior. Prior to September 6, 2009, the resident had eloped the facility three times.
CMS Ex. 29 at 12. On September 5, 2009, the resident was observed exiting the facility
through a door with a non-functioning alarm. CMS Ex. 28 at 3. On September 6, 2009,
the resident eloped the facility again, and was found walking down a neighbor’s
driveway. Jd.; CMS Ex. 30 at 20. As with a previous elopement the resident exited
through a doorway that was equipped with an alarm. However, the alarm did not
function.

Petitioner’s failure to assure that door alarms worked was a persistent problem. On

October 27, 2009, more than six weeks after the September 6 incident involving R-100, a
surveyor observed that the facility’s front door alarm was not functioning properly. CMS
Ex. | at 23.

The human element in this deficiency is the necessity that staff must check alarms
regularly and routinely to make sure that they operate as intended. Alarms are not like a
hot water heater that can be set and then ignored so long as it functions properly. They

6

must constantly be checked and calibrated. Failure by staff to perform this function on a
regular basis — as happened at Petitioner’s facility — is an invitation for malfunction and
that, in turn, provides a gateway to elopement.

Consequently, a facility may not provide sufficient assurance that it has corrected the
noncompliance by providing documentation that its staff have been trained in monitoring
and adjusting alarms. Rather, the staff must be observed performing these functions in
order to assure that they have been trained properly and that their training translates into
effective performance.

Petitioner’s noncompliance with the requirements of 42 C.F.R. § 483.25 is a failure by its
staff to provide residents with the necessary care and services to attain or maintain the
ighest practicable level of physical, mental, and psychosocial well being in accordance
with residents’ plans of care. The deficiency lies in the failure of the staff to provide a
resident, identified as R-104, with wound care treatments that are consistent with and in
compliance with a physician’s orders. This resident suffered from stasis ulcers on his
lower extremities. CMS Ex. 44. There were specific orders from a physician issued to
provide wound care to the resident. However, on several occasions the staff failed to
comply with those orders. CMS Ex. 45; CMS Ex. 46; CMS Ex. 50; CMS Ex. 51; CMS
Ex. 52; CMS Ex. 53. CMS documented a period of at least 48 hours beginning on
August 22, 2009 and continuing through August 24, 2009, during which the staff failed to
provide R-104 with prescribed care.

The compliance failure here clearly was human error. It consisted of a dereliction of duty
by Petitioner’s staff in that they failed to do what a physician had ordered them to do. As
with the previously discussed deficiency, documentation showing that the staff had been
retrained, or that protocols were in place for monitoring staff performance, is not
sufficient to assure that the relevant staff members actually did what was required of
them. Only observation could provide reasonable assurance that they had learned their
duties and were performing them correctly.

The third deficiency that I address is a quality of care deficiency involving failure by
Petitioner to comply with the requirements of 42 C.F.R. § 483.20(k)(3)(i), a regulation
that requires care to satisfy professionally recognized standards of quality. CMS’s
findings of noncompliance with this requirement again relate to the care that Petitioner
gave to R-104 and, specifically, are based on Petitioner’s staff’s failure to follow a
physician’s orders for wound care. As with the two other deficiencies that I discuss, the
errors that are involved are human errors directly implicating the staffs performance.
And also as with the two other deficiencies, this is a deficiency that cannot be certified to
have been corrected based solely on documentary evidence showing that the staff had
been retrained. As a matter of law observation of staff performance was necessary to
certify compliance.

/s/
Steven T. Kessel
Administrative Law Judge

